*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 4, 2021 has been entered. 
Priority
This application is a 371 of PCT/EP2017/054061 filed on 02/22/2017, and claims foreign priority in application PCT/CN2016/074539 filed on 02/25/2016.
Claim Status
Claims 1-16 were cancelled. Claims 17-31 were newly added and examined. 
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claims 1-7 and 12-16 are withdrawn because the claims were cancelled. 
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed viscosity range is new matter because the lower end of the range is not supported in the application as filed. Application as filed has support for a viscosity range from 1,000 to 120,000 cps of an end use composition. A viscosity of 100 cps is not supported. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: polymerizing the precursors to form a silicone elastomer.
Claim 17 requires p+q to be equal to or greater than 1. This limitation is indefinite because p is defined as being from 0 to and q is defined as being from 2 to 250, therefore the combination of p and q has to be at least 2. 
Claim 17 require v+u to be equal to or greater than 1. This limitation is indefinite because v is defined as from 5 to 2500 and u is defined as from 0 to 50, therefore the combination of u and v has to be at least 5. 
Claims 25-27 and 29-31 recite the limitation "The end use composition" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claims 25-27 and 29-31 depend from claim 23, which does not describe an end use composition. Appropriate correction is required. 
Claims 18-24 and 28 are indefinite because the claims depend from and contain limitations of indefinite claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 2005/0027051 A1 Published February 3, 2005 - of record in IDS dated 08/22/2018).
The claims encompass a method of making a silicone elastomer with entrapped hydrophobic active.
The teachings of O’Brien are related to pigmented cosmetic formulations comprising a silicone gel comprising an entrapped, occluded or encapsulated pigment (Abstract). 
Regarding claim 17, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a silicone elastomer with entrapped hydrophobic active comprising combining (i) a hydride functionalized silicone elastomer precursor, (ii) a vinyl functionalized silicone elastomer precursor, (iii) a solvent comprising polydimethylsiloxane, (iv) a hydrophobic active, and (v) a catalyst at an amount effective to catalyze polymerization of the hydride and vinyl functionalized elastomer precursors, and polymerizing precursors and recovering silicone elastomer with entrapped hydrophobic active, with a reasonable expectation of success because O’Brien teaches a method of making silicone gels comprising an encapsulated pigment comprising combining:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (relevant to claimed i),

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (relevant to ii),

pigments (relevant to iv),
Karstedt’s catalyst (relevant to v); and
reacting, i.e. polymerizing, the precursors and recovering encapsulated pigment (Examples 4A and 5A in paragraphs 0191-0197).
Regarding component (iii) in claim 17, it would have been obvious to have modified the method in Example 5A by replacing decamethylcycopentasiloxane with polydimethylsiloxane, with a reasonable expectation of success because O’Brien teaches that the gels are prepared in hydrosilylation compatible medium comprising silicone solvents selected from cyclic silicones having a formula Df where f is an integer from 1 to 6 and D is defined as R4R5SiO2/2 where R4 and R5 are one carbon atom monovalent hydrocarbon radicals and linear silicones having the formula M’D’iM’ where D’ is defined as R4R5SiO2/2, where R4 and R5 are one carbon atom monovalent carbon radicals and M’ is defined as R12R13R14SiO1/2, where R12, R13, and R14 are one carbon monovalent carbon radicals (paragraphs 0112-0118). Replacing decamethylcycopentasiloxane with its equivalent hydrosilylation compatible medium supports obviousness. 
Regarding component (iv) in claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Example 5A by replacing the pigments with beta carotene, with a reasonable expectation of success because O’Brien teaches beta carotene as a suitable colored material (paragraphs 0142, 0149, and 0150). Beta carotene is an oil soluble vitamin and it would have solubilized in the solvent.
Example 5A teaches combining 143g of master batch produced in Example 4A with 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , 
122 g of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , 600g of solvent, and 0.1 g of catalyst to produce a powdered silicone gel. 700 g of the powdered silicone gel was combined with 500g of solvent, which was allowed to swell overnight.
The master batch in Example 4A was produced by combining 999.1 g of pigment and 429.3g of organopolysiloxane with the average structure
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The total weight of the master batch is 1428.4g, where the pigment is present in a concentration of 70 wt. % and organopolysiloxane is present in a concentration of 30 wt. %. Therefore, the 143g of master batch used in Example 5A contains 100 g of pigment and 43 g organopolysiloxane.
The total amount of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 is 79 g.
The total weight of the powdered gel produced is 901 g, where the concentration of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 is 8.8 wt. %, the concentration of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 13.5 wt. %, the concentration of pigment is 11.1 wt. %, and the concentration of solvent is 66 wt. %.
The 700g of powdered gel contains 61.6g of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
94.5g of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , 77.7g of pigment, and 466 g of solvent.
The total weight of swollen gel is 1200 g, of which the solvent is present in the amount of 966g or 80.5 wt. %, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 concentration is 5.1 wt. %,
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 concentration is 7.9 wt. %, and pigment concentration is 6.5 wt. %.

Regarding the “wherein” clause (iii), beta carotene is a hydrophobic active that is soluble in polydimethylsiloxane and it is an oil soluble vitamin.
Regarding “wherein” clause (ii) in step 2, at least 20% of the solvent was provided before polymerization and the remainder was added later to swell the gel. O’Brien does not state the time it took to cool the reaction and whether or not the 500g of solvent was added gradually, however the claimed time period of 5-30 minutes and gradually adding the solvent are obvious over O’Brien’s method because O’Brien’s method resulted in swelling of the gel after solvent addition, therefore the time period and the rate of addition had the same effect as the claimed time period and rate of addition because the claimed method and O’Brien’s method had the same end result. The present application was reviewed and there is no evidence that the claimed time period and rate of addition are critical.
Regarding the viscosity, it would have been obvious to have varied the conditions in Example 5A in order to obtain a gel having a viscosity in the range from 500 to 500,000 centistokes at 25°C, with a reasonable expectation of success because O’Brien teaches that the gel is a uniform mixture having a viscosity in the range from 500 to 500,000 centistokes at 25°C. The claimed viscosity range is obvious because it overlaps with the prior art range. It is noted that the claims do not specify the temperature at which the gel viscosity was measured.
O’Brien does not teach G’ storage modulus. However, the claimed storage modulus is a gel property and it is obvious over the prior art because the prior art teaches the same gel having 
Regarding claim 20, the hydride functionalized precursor is present in a concentration of 5.1 wt. % and the vinyl functionalized precursor is present in a concentration of 7.9 wt. %. The ratio of the two components is 5.1:7.9, which is greater than 0.015. The claimed range of greater than 0.015 is obvious because it encompasses the prior art ratio.
Regarding claim 21, temperature in the method of Example 5 A ranged from room temperature to 100°C. The claimed temperature range is obvious because it overlaps with the prior art temperature range.
The limitations of the claimed hydride functionalized precursor are met by 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 when all occurrences of R are Cl alkyl, r is 1, p is 3, q is 20, s is 0, and t is 2. 
The limitations of the claimed vinyl functionalized precursor are met by  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 when all occurrences of R are Cl alkyl, r is 1, u is 0, v is 20, s is 0, and t is 2.
Regarding claim 22, modified method in Example 5A produced an silicone elastomer.

Regarding claim 23, O’Brien does not describe the properties of the silicone elastomer when stored for at least 7 days at 40°C. O’Brien’s silicone elastomer is structurally the same as the claimed silicone elastomer and it would have been reasonable to conclude that the silicone 
Regarding claim 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition in the form of an emulsion comprising the silicone elastomer of claim 17, with a reasonable expectation of success because O’Brien teaches personal care compositions comprising a silicone gel where the compositions are in the form of an emulsion (paragraphs 0132-0133). It would have been obvious to have selected the gel obtained by modified Example 5A as described above and used it to make the emulsion. It would have been obvious to have used the silicone gel in the concentration of 7.5 wt. %, 7 wt. %, 5 wt. %, or 6 wt. % because O’Brien teaches cosmetic compositions comprising the gel in these quantities (paragraphs 0166, 0168, 0170, 0176). The claimed concentration range is obvious because it encompasses prior art concentrations.
Regarding claim 25, it would have been obvious to have formed a personal care composition suitable for application to hair, nails, or skin because O’Brien teaches compositions suitable for application to hair, nails, and skin (paragraph 0130).
Regarding claim 26, it would have been obvious to have formulated a skin lotion comprising the gel, with a reasonable expectation of success because O’Brien teaches skin lotions as suitable personal care compositions comprising the gel (paragraph 0130).
Regarding claim 27, it would have been obvious to have formed a liquid foundation comprising cetyl alcohol and the silicone gel of modified example 5A, with a reasonable expectation of success because O’Brien teaches a liquid foundation comprising cetyl alcohol and silicone gel of the present invention, among other components (paragraphs 0166-0167), and it 
Regarding claim 31, O’Brian teaches that the viscosity of the elastomer is 71,250 cstks, which is equivalent to 71,250 centipoise. The claimed range is obvious because it encompasses the prior art value.
The present application was reviewed and there is no evidence of criticality or unexpected results. Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brian as applied to claims 17-27 and 31 above, and further in view of Reinhart et al. (US 2007/0020216 A1 Published January 25, 2007).
	Claim 28 requires the end use composition of claim 25 further comprising an extract of green tea. 
	The teachings of O’Brian are relied upon as summarized above.
	The teachings of Reinhart are related to compositions for treating keratinous surfaces (Abstract). The compositions comprise one or more botanical extracts selected from green tea (paragraphs 0134-0135). The compositions comprise a structuring agent selected from silicone elastomers (paragraphs 0144-0145). The compositions include liquid foundation make up comprising green tea glycospheres, as exemplified in Example 3 (paragraph 0269).
. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brian as applied to claims 17-27 and 31 above, and further in view of Tanaka et al. (US 2008/0274068 A1 Published November 6, 2008).
The claim encompasses the end use composition according to claim 23 wherein resorcinol is present and is 4-ethyl resorcinol, 4-hexyl resorcinol, or a mixture thereof.
The teachings of Tanaka are related to skin care compositions (Abstract). The compositions comprise resorcinol derivatives that are known to have blood flow-accelerating action and cell-activation action, preventing drying of epidermis, accelerating skin metabolism and preventing aging of epidermis by damage by ultraviolet. Specific examples include 4-ethyl resorcinol and 4-hexyl resorcinol (paragraph 0125).
. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brian as applied to claims 17-27 and 31 above, and further in view of McNamara et al. (US 2006/0088486 A1 Published April 27, 2006).
Claim 30 requires the end use composition of claim 23 further comprising cocamidopropyl betaine. 
The teachings of McNamara are related to compositions for imparting the skin the masking of surface irregularities. The compositions comprise one or more surfactants, among others (Abstract). Surfactants include amphoteric surfactants where cocamidopropyl betaine is the preferred amphoteric surfactant (paragraph 0038). Examples 12-14 describe foundations that comprise cocamidopropyl betaine (paragraph 0095).

Examiner’s Response to Applicant’s Arguments
In the remarks dated January 29, 2020, the applicant traversed the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons:
1. Claim 17 requires combining elements i-v, in no particular order, prior to polymerization. O'Brian also teaches combining all components prior to polymerization. Applicant's argument regarding hydrophobic active being dissolved in solvent before polymerization is initiated is not persuasive because O'Brian teaches combining beta-carotene (hydrophobic active) with polydimethylsiloxane (solvent) before polymerization is initiated. 
2. Applicant stated that the reference does not, even remotely, describe the polymerization of monomeric units as claimed. This argument remains unpersuasive because the applicant has not pointed out why the prior art does not teach the claimed monomers. The final office action was reviewed and the examiner maintains that all of the claimed elements are present in the prior art reference.
3.    Applicant's argument directed to methods of making mascaras and lipsticks is not persuasive because the present rejection does not rely on those methods.
4.    Present claims are rejected over modified example in O'Brian. The rejection states that it would have been obvious to replace a pigment with beta-carotene because O'Brian teaches that beta-carotene may be used. Modified method requires beta-carotene as the coloring agent. Beta-carotene is a hydrophobic active that is soluble is polydimethylsiloxane, and would have been solubilized in polydimethylsiloxane when the two were combined.
5.    Present claims do not specify how the components are mixed, thus it is irrelevant that that O'Brian teaches using a dough mixer.
6.    The teachings of paragraph 0170 are irrelevant because the rejection does not rely on a method of making an eyeshadow.
7.    O'brian does not teach away from the claimed method. Applicant has not pointed to any teachings of O'Brian that could be construed as a teaching away.
9.    O'brian teaches that beta-carotene is a suitable colored material. The rejection is based on modifying the example by replacing pigments with beta-carotene. The resultant method does not require the presence of pigments because pigments were replaced with beta-carotene. 
Dissolving a hydrophobic active in a solvent used in polymerization of elastomer precursors is met because beta-carotene is an oil soluble hydrophobic active that is soluble in polydimethylsiloxane. Teachings in paragraph 0170 are not relevant in the present case because the rejection does not rely one paragraph 0170.
10.    O'brian teaches polydimethylsiloxane as a suitable solvent. The claimed solvent limitation is met because O'brian's modified method uses polydimethylsiloxane.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617